Mb. Chiee Justice Hernández
delivered the opinion of the court.
Proceedings having been instituted by Juan Medina to' prove his title of ownership to a rural property composed of 21 cuerdas, more or less, of land lying in the barrio of’ Catruo of the town of Cidra,' the District Court of G-uayama. in its decision of November 16, 1912, ordered the admission to record in the registry of property of the dominion title' to said property in favor of the petitioner on the ground that the formalities required by article 395 of the Mortgage Law had been complied with. Upon the presentation of a certified copy of said decision in the registry of property to secure compliance with the court’s order, the registrar refused to record! the title on the ground set forth in the following decision:
*965“The admission to record of this document is denied because it appears therefrom that the testimony of the witnesses was taken before an authority other than the one before whom the proceedings were heard. As required by the Act of March 1, 1902, á cautionary notice of this denial is entered on folio 160 of vol. 15 of Cidra, property No. 940 (record), entry letter A. Gfuayama, June 23, 1913. The Registrar, Felipe Cuchí Arnau. ”
This decision is submitted to our consideration in an administrative appeal taken therefrom by Juan Medina.
The appellant alleges as a ground for the appeal .that the registrars have no authority to review judicial decisions and cites in support of his allegation article 18 of the Mortgage Law and the following decisions of this court: Ramos v. The Registrar of Property, 16 P. R. R., 57; Ramírez v. The Registrar of Property, 16 P. R. R., 330; Hernández v. The Registrar of Property, 16 P. R. R., 440, and Inchausti v. The Registrar of Property, 17 P. R. R., 566.
We ratify and repeat the doctrine which we have established in our decisions cited by the appellant to the effect that although article 18 of the Mortgage Law grants to the registrars the power to pass on, under their responsibility, áll documents issued by judicial authorities for the sole purpose of admitting, suspending dr refusing their admission to record or entry, said power does not authorize them to examine the grounds of judicial decisions or to base the denial of any record or entry upon their estimation of the legality of such grounds, albeit they are allowed to consider whether the decisions were rendered by a court of competent jurisdiction in a proper action.
The decisions invoked by the, registrar are not applicable to the present case, for the first treats of possessory title proceedings wherein affidavits were admitted in evidence and the second refers to dominion title proceedings brought before us in an appeal from a decision of the District Court of Are-cibo and not from a decision of the registrar of property of that district, in which appeal, therefore, this court could prop*966erly examine the grounds of the decision appealed from and inquire into the regularity of the procedure in the lower court
In the proceedings which gave rise to the decision appealed from, we find that witnesses Ramón Ortiz and Concepción Díaz testified by means of .declarations subscribed and sworn to before the Justice of the Peace of La Cidra, who was commissioned by the District Court of Guayama for that purpose; and, if this is true, it may well be inferred that they were not, properly speaking, such affidavits as are defined in section 124 of the Law of Evidence, but depositions taken after notice to the parties who intervened in the proceedings.
The doctrine which we established in the case of Meléndez v. The Registrar of Property (17 P. R. R., 575) is applicable only to affidavits; for, as we there stated, citing section 128 of the Law of Evidence, an affidavit is generally an ancillary proceeding or something to support or verify another paper or. proceeding or expressly permitted by some other provisions of this or any law of Porto Rico. We will add here that in an action or special proceeding an affidavit is without legal force or effect as evidence going to the merits of the case.
The same is not true of a deposition, which, according to section 125 of the said Law of Evidence, is a written declaration under oath, made upon notice to the adverse party for the purpose of enabling him to attend and cross-examine. A deposition possesses probatory force which is not found in an affidavit: therefore, under certain conditions, the former may be admitted in an action or special proceeding.
The testimony of witnesses Ramón Ortiz and Concepción Díaz given before the Justice of the'Peace of La Cidra who was commissioned by the Judge of the District Court of Guayama, are depositions, and the action of the judge in issn ing said commission and his estimation of the evidence given therein cannot be inquired into by the Registrar of Property of Guayama, according to the doctrine laid down in the decisions of this court cited above.
*967Tlie said legal points might be made the subject of an ap peal from the resolutory decree entered in the dominion-title proceedings, but they cannot be raised by a registrar as objections to said decision rendered by the District Court of Grúayama within the scope of its jurisdiction and in a proper proceeding.
For the foregoing reasons the decision appealed from is reversed and the Registrar of Ghiayama is directed to proceed in accordance with the legal principles herein set forth.

Reversed.

Justices Wolf, del Toro and Aldrey concurred.
Mr. Justice MacLeary took no part in this decision.